Exhibit 99.4 The Amacore Group, Inc. Unaudited Pro Forma Condensed Consolidated Financial Statements Contents Financial Statements Unaudited Pro Forma Consonsolidated Balance Sheet as of March 31, 2008 2 Unaudited Pro Forma Consolidated Statements of Operations for the Three Months Ended March 31, 2008 3 Unaudited Pro Forma Condensed Consolidated Statementof Operations for the Year Ended December 31, 2007 4 Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements 5 1 THE AMACORE GROUP, INC. Unaudited Pro Forma Consolidated Balance Sheet As of March 31, 2008 The Amacore Group, Inc. U.S. Health Benefits Group, Inc. and its Combined Affiliates Pro Forma Adj Increase (Decrease) Pro Forma Consolidated ASSETS Current assets Cash $ 2,824,526 $ 59,432 $ (1,140,910 ) (e) $ 1,743,048 Restricted cash 566,935 - - 566,935 Accounts receivable 496,896 142,018 - 638,914 Non-trade receivables - related party 75,469 - - 75,469 Inventory 37,814 - - 37,814 Prepaid expenses 3,920,234 15,893 - 3,936,127 Deposits 87,814 - - 87,814 Total current assets 8,009,688 217,343 (1,140,910 ) 7,086,121 Fixed assets (net of accumulated depreciation) 760,048 271,453 - 1,031,501 Other assets Goodwill 492,145 - 11,365,647 (e)(f) 11,857,792 Intangible assets (net of accumulated amortization) 593,678 - - 593,678 Unallocated assets 13,566,021 - - 13,566,021 Total assets $ 23,421,580 $ 488,796 $ 10,224,737 $ 34,135,113 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 2,427,449 $ 46,976 $ - $ 2,474,425 Accounts payable - related party 527,930 - - 527,930 Loans and notes payable 1,150,610 81,206 496,613 (e) 1,728,429 Accrued expenses and payroll taxes 4,746,895 95,512 - 4,842,407 Accrued dividends 704,482 - - 704,482 Deferred compensation - related party 561,614 - - 561,614 Deferred revenue 1,660,395 - - 1,660,395 Total current liabilities 11,779,375 223,694 496,613 12,499,682 Long-Term Liabilities - - 993,225 993,225 Total liabilities 11,779,375 223,694 1,489,838 13,492,907 Stockholders' Equity (Deficit) Preferred stock D, $.001 par value - Series C, mandatory convertible stock - Series D, mandatory convertible stock - Series E, mandatory convertible stock - Series G, mandatory convertible stock 1 - - 1 Common stock A , $.001 par value 114,674 - 1,800 (e) 116,474 Common stock B, $.001 par value 29,063 - - 29,063 Additional paid-in capital 91,452,579 292,450 8,705,751 (e) 100,450,780 Common stock, $.001 par value - 1,020 (1,020 ) (e) - Accumulated deficit (79,954,112 ) (28,368 ) 28,368 (79,954,112 ) Total stockholders' equity (deficit) 11,642,205 265,102 8,734,899 20,642,206 Total liabilities and stockholders' equity (deficit) $ 23,421,580 $ 488,796 $ 10,224,737 $ 34,135,113 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements 2 THE AMACORE GROUP, INC. Unaudited Pro Forma Consolidated Statement of Operations For the Three Months Ended March 31, The Amacore Group, Inc. U.S. Health Benefits Group, Inc. and its Combined Affiliates Pro Forma Adj Increase (Decrease) Pro Forma Consolidated REVENUES Membership fees $ 5,065,492 $ - $ - $ 5,065,492 Commissions 136,743 1,317,262 (963,920 ) (b) 490,085 Marketing fees 254,213 - - 254,213 Fulfillment 12,885 - - 12,885 Total revenue 5,469,333 1,317,262 (963,920 ) 5,822,675 COST OF SALES Sales commissions 2,693,843 324,039 (963,920 ) (b) 2,053,962 Benefit and service cost 131,173 - - 131,173 Total cost of sales 2,825,016 324,039 (963,920 ) 2,185,135 GROSS PROFIT 2,644,317 993,223 - 3,637,540 OPERATING EXPENSES 5,119,698 824,224 - 5,943,922 Operating (loss) income from operations before other income and expense (2,475,381 ) 168,999 - (2,306,382 ) OTHER (EXPENSE) INCOME Interest income 14,873 33 - 14,906 Interest expense (35,538 ) - (19,000 ) (54,538 ) Loss on conversion of note payable (98,603 ) - - (98,603 ) Miscellaneous 1,995 (120 ) - 1,875 Total other (expense) income (117,273 ) (87 ) (19,000 ) (136,360 ) Net (loss) income before income taxes (2,592,654 ) 168,912 (19,000 ) (2,442,742 ) Income taxes - - - (c) - Net (loss) income (2,592,654 ) 168,912 (19,000 ) (2,442,742 ) Preferred stock dividend and accretion (317,300 ) - - (317,300 ) Net (loss) income available to common stockholders $ (2,909,954 ) $ 168,912 $ (19,000 ) $ (2,760,042 ) Basic and diluted loss per share (0.02 ) - - (0.02 ) Basic and diluted weighted average number ofcommon shares outstanding 138,595,460 - 20,454,545 159,050,005 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements 3 THE AMACORE GROUP, INC. Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Year Ended December 31, 2007 The Amacore Group, Inc. LifeGuard Benefits Services, Inc. (a) U.S. Health Benefits Group, Inc. and its Combined Affiliates Pro Forma Adj Increase (Decrease) Pro Forma Consolidated REVENUES Membership fees $ 4,188,084 $ 3,132,400 $ - $ - $ 7,320,484 Commissions 108,787 35,149 5,480,624 (3,207,556 ) 2,417,007 Fulfillment 23,991 23,992 - - 47,983 Total revenue 4,320,862 3,191,541 5,480,624 (3,207,556 ) 9,785,471 COST OF SALES Sales commissions 2,086,180 1,470,328 1,271,076 (3,207,556 ) 1,620,028 Insurance product cost 139,767 - - - 139,767 Total cost of sales 2,225,947 1,470,328 1,271,076 (3,207,556 ) 1,759,795 GROSS PROFIT 2,094,915 1,721,213 4,209,548 - 8,025,676 OPERATING EXPENSES 23,278,059 2,022,887 3,612,198 - 28,913,144 Operating (loss) income from operations before other income and expense (21,183,144 ) (301,674 ) 597,350 - (20,887,468 ) OTHER (EXPENSE) INCOME Interest income 102,652 - 1,973 - 104,625 Interest expense (154,200 ) (5,138 ) (3,615 ) (73,000 ) (235,955 ) Miscellaneous 4,506 - - - 4,506 Total other (expense)income (47,042 ) (5,138 ) (1,642 ) (73,000 ) (127,079 ) Net (loss) income before income taxes (21,230,186 ) (306,812 ) 595,708 (73,000 ) (21,014,287 ) Income taxes - Net (loss) income (21,230,186 ) (306,812 ) 595,708 (73,000 ) 21,014,287 Preferred stock dividend and accretion (590,781 ) - - - (590,781 ) Net (loss) income available to common stockholders $ (21,820,967 ) $ (306,812 ) $ 595,708 $ (73,000 ) $ 21,605,069 Basic and diluted loss per share $ (0.18 ) $ (0.15 ) Basic and diluted weighted average number ofcommon shares outstanding 119,654,979 - - 20,454,545 140,109,524 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements 4 THE AMACORE GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Explanatory Note On March 31, 2008, The Amacore Group Inc. (the “Company”) acquired US Health Benefits Group, Inc. and its Combined Affiliates (collectively “US Health”). The consideration for the acquisition is a combination of cash and stock.The agreed value of the acquisition is $14,300,000 (inclusive of contingent consideration of $2,550,000) and is payable as follows: · Cash at closing $1,140,910 · 1,800,000 unregistered shares of our Class A common stock with a deemed value of $5.00 per share ($9,000,000 equivalent) · Deferred cash of $1,609,090 payable in equal installments quarterly in advance over a three year period · Contingent consideration in the form of an earn out equal to $2,550,000, being $850,000 per annum based on US Health attaining an audited net contribution of $2,000,000 (Target Contribution) in each of the next three (3) years.This amount will be reduced if US Health does not achieve the Target Contribution or will be increased if it exceeds the Target Contribution. The purchase agreement provides for a share adjustment, if necessary, eighteen (18) months from the acquisition’s effective date.Within the immediate preceding thirty (30) day period prior to the share adjustment date if the Company’s common stock has an average trading price below $5.00 per share, additional shares of the Company’s common stock will be issued such that the aggregate number of shares issued under the terms of the merger agreement has a value equal to the agreed-upon value of $9,000,000.In the event the
